Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition concerning Medicaid. The statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend Missouri Statutes to reinstate state Medicaid healthcare programs and services for eligible low income Missouri families, children, elderly, and disabled that were eliminated by the Missouri General Assembly in 2005. The proposition also will modify the income eligibility limit for Missourians who receive permanent and total disability benefits or aid to the blind benefits. It will provide healthcare coverage for custodial parents of children who are eligible to receive Medicaid benefits. In addition, it would prevent the state Medicaid program from being abolished on June 30, 2008.
  A "no" vote will not reinstate the state Medicaid healthcare programs and services that were eliminated by the Missouri General Assembly in 2005. It also will allow the state Medicaid healthcare program for low income Missouri families, children, elderly, and disabled to be abolished on June 30, 2008.
  This measure will have no impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of initiative petition, or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                  JEREMIAH W. (JAY) NIXON Attorney General